PER CURIAM.
We have jurisdiction to review Blue Cross and Blue Shield of Florida, Inc. v. City of Miami, et al., 486 So.2d 58 (Fla. 3d DCA 1986), under article V, section 3(b)(3), Florida Constitution. This cause presents the same issues of law and fact as Blue Cross and Blue Shield of Florida, Inc. v. Matthews, 498 So.2d 421 (Fla.1986). We quash and remand to allow petitioner to *421replead its cause of action- in light of Matthews.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARK-ETT, JJ., concur.